DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Please Disregard EXIN of 7/16/2021, which was incorrectly mailed to Applicant. Please disregard.


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 


Claim 26 should depend from claim 20
Claim 26, Line 1: 
The device of claim 20


Allowable Subject Matter
s 2-11 and 20-36 are allowed.



Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: As indicated in the action of 3/2/2021, the closest reasonable prior art like that to Eberle et al (US 7,226,417) teaches that it is well-known and taught to fill gaps with backing material, especially those between flex circuit elements and transducers, as well as gaps between a lumen and flex circuit, but the reference and others like it fail to specifically disclose the structure of a support around which the flex circuit is disposed and wherein the recesses of the flex circuit form a lumen between the flex circuit and the support via the recesses to fill with backing material.
The act of filling space with backing material is known, but the specific structure of the support and recesses combined with the creation of a fluid-allowing lumen between the recesses and the flex circuit itself is not taught within the art (along a radial axis). 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, William Thomson can be reached on 571-272-3718.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOEL LAMPRECHT/Primary Examiner, Art Unit 3793